                  Case 2:19-cr-00063-JCC Document 33 Filed 05/12/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0063-JCC
10                              Plaintiff,                    ORDER
11           v.

12   BRANDAN L. WILKINS,

13                              Defendant.
14

15           Pursuant to the parties’ stipulation for entry of a second discovery protective order (Dkt.
16   No. 32), the Court hereby ENTERS the following protective order:
17      1. Protected Material
18           The following documents and materials are deemed “Protected Material.” The
19   Government will make available copies of the Protected Material, including those filed under
20   seal, to defense counsel to comply with the Government’s discovery obligations. Possession of
21   copies of the Protected Material is limited to the attorneys of record and investigators, paralegals,
22   law clerks, experts, and assistants for the attorneys of record (collectively, “members of the
23   defense team”). This category of Protected Material will be marked and labeled as “Protected
24   Material”:
25                a. Forensic interview of minor victim (MV2).
26      //


     ORDER
     CR19-0063-JCC
     PAGE - 1
               Case 2:19-cr-00063-JCC Document 33 Filed 05/12/20 Page 2 of 3




 1      2. Scope of Review of Protected Material

 2          Defense attorneys of record and members of the defense team may display and review the

 3   Protected Material with Defendant. The attorneys of record and members of the defense team

 4   acknowledge that providing copies of the Protected Material to Defendant and other persons is

 5   prohibited and agree to not duplicate or provide copies of Protected Material to Defendant and

 6   other persons.

 7      3. Consent to Terms of Protective Order

 8          Members of the defense team shall provide written consent and acknowledgment that
 9   they will each be bound by the terms and conditions of this order. The written consent need not
10   be disclosed or produced to the Government unless requested by the Assistant United States
11   Attorney and ordered by the Court.
12      4. Parties’ Reciprocal Discovery Obligations

13          Nothing in this order should be construed as imposing any discovery obligations on the

14   Government or Defendant that are different than those imposed by case law, Federal Rule of

15   Criminal Procedure 16, and the Western District of Washington Local Criminal Rules.

16      5. Filing of Protected Material

17          Any Protected Material that is filed with the Court in connection with pretrial motions,

18   trial, sentencing, or other matters before the Court shall be filed under seal and shall remain

19   sealed until otherwise ordered by the Court. This does not entitle either party to seal their filings

20   as a matter of course. The parties are required to comply in all respects to the relevant Local and

21   Federal Rules of Criminal Procedure pertaining to the sealing of court documents.

22      6. Non-Termination

23      The provisions of this order shall not terminate at the conclusion of this prosecution.

24      7. Violation of Protective Order

25          Any violation of any term or condition of this order by Defendant, his attorney(s) of

26   record, any member of the defense team, or any attorney for the United States Attorney’s Office


     ORDER
     CR19-0063-JCC
     PAGE - 2
               Case 2:19-cr-00063-JCC Document 33 Filed 05/12/20 Page 3 of 3




 1   for the Western District of Washington result in that person being held in contempt of court

 2   and/or being subjected to monetary or other sanctions as deemed appropriate by the Court.

 3          If Defendant violates any term or condition of this order, the Government reserves its

 4   right to seek a sentencing enhancement for obstruction of justice or to file any criminal charges

 5   relating to Defendant’s violation.

 6          DATED this 12th day of May 2020.




                                                          A
 7

 8
 9
                                                          John C. Coughenour
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0063-JCC
     PAGE - 3
